Case 2:20-mj-16090-ARM Document 2 Filed 09/17/20 Page 1 of 1 PagelD: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES *
*
" MAG. NO. -
" : AO-1b4090
STEVEN J. RODRIGUEZ *
ES
28 ok ok aK ok

ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

In accordance with Fed. R. Crim. P. 43(b)(2) and Standing Order 2020-06, this Court finds:
That the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation
with counsel; and
That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:
|. COVID pandemic, 2. Inability to conduct in-person hearing for indefinite period, and
3. Consent of defendant.

Accordingly, the proceeding(s) held on this date may be conducted by:
Video Teleconferencing
[| Teleconferencing, because video teleconferencing is not reasonably available for the
following reason:
LI] The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

[| Other:

 

Date: | // /, pt

United Stayés Magistrate Judge
